I concur. As appears from the testimony in the case, the relationship or connection between injury (trauma) and cancer is not well established in the medical world. There is much medical and legal evidence that certain substances acting on the body over a period of time may produce tumors, both benign and malignant. But there is only a reasoning process, post hoc ergo propter hoc, to establish that a single mechanical trauma can produce a cancer. *Page 447 
Ewing, in his article on The Relation of Trauma to Malignant Tumors, 40 Am. J. Surgery 30, discusses the minimal criteria necessary for such conclusions. I summarize them: First it must be established that prior to the injury the site of the tumor was not affected; second, the injury must be so severe as to break the continuity of the tissue and so require proliferation of cells; third, the tumor must appear in a reasonable length of time; fourth, the tumor must be of a type which might reasonably develop as a result of the regeneration of the tissues which received the injury. A conclusion from these minimal conditions may be further supported by bridging symptoms which give evidence of the continuance of disability from the time of the injury to the time of the tumor, such as a continuity of pain, swelling, hardening of the injured part, and ulceration. See also Handbuchder Unfallenkrenkungen by Thein, p. 598.
All of these criteria appear to have been met in the instant case, and the Commission could properly draw the inference it did. *Page 448